COOK, Judge
(concurring):
On the question of whether the record of trial was properly authenticated by the assistant trial counsel, the authentication page contained the following notation:
. in the absence of the Military Judge and Trial Counsel at the direction of the Military Judge.
Trial defense counsel examined the record on October 14 and the convening authority’s action is dated October 26.
In United States v. Cruz-Rijos, 51 C.M.R. 723, 1 M.J. 429 (1976), the Court held that a *120record of trial was improperly authenticated by trial counsel where he made numerous corrections to the transcript, did not provide the defense counsel with a copy of the record prior to the convening authority’s action and the military judge was available for the purpose of authenticating the record within a short period after the record was transcribed. Unlike Cruz-Rijos, however, there is no evidence in the present case that the military judge was available. Indeed, affidavits filed with the Court reflect that both the military judge and trial counsel were not available to authenticate the record. Thus, unlike Cruz-Rijos, there is no evidence to rebut the notation on the authenticating page that such individuals were absent. I would, therefore, hold that, in the absence of evidence to the contrary, the notation is sufficient to establish their absence, as set forth in Article 54(a), Uniform Code of Military Justice, 10 U.S.C. § 854(a).
Left for consideration is whether the assistant trial counsel properly authenticated the record. I am in agreement with the majority that paragraph 45 of the Manual for Courts-Martial, United States, 1969 (Revised edition), empowers a qualified assistant trial counsel to perform all of the duties imposed upon trial counsel, including, in appropriate circumstances, authentication of the record of trial. Furthermore, as a trial counsel or assistant trial counsel authenticates a record in lieu of a military judge who would be present during the entire proceedings, I share the majority’s view which requires the authenticating official’s presence during the trial. As the assistant trial counsel was not present on several material occasions during the trial, he was not qualified to authenticate the record.
I, therefore, concur in the majority’s disposition of the case.